Name: Council Regulation (EC) No 3073/95 of 22 December 1995 determining the standard quality of rice
 Type: Regulation
 Subject Matter: consumption;  plant product;  prices
 Date Published: nan

 Avis juridique important|31995R3073Council Regulation (EC) No 3073/95 of 22 December 1995 determining the standard quality of rice Official Journal L 329 , 30/12/1995 P. 0033 - 0034COUNCIL REGULATION (EC) No 3073/95of 22 December 1995determining the standard quality of riceTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072 of 22 December 1995 on the common organization of the market in rice (1), and in particular Article 3 (1) thereof, Having regard to the proposal from the Commission, Whereas the intervention price for paddy rice should correspond to a specific standard quality; whereas that quality is determined by Council Regulation (EEC) No 1423/76 of 21 June 1976 determining standard qualities for rice and broken rice (2); Whereas, with regard to quality, trends in demand for rice on the Community market as well as the guidelines followed in the reform of the common organization of the market make it appropriate to re-determine the standard quality taking account of both the quality characteristics of Community production and the most representative qualities of imported rice; whereas it follows from those factors as well as other factors in the reform of the common organization of the market that requirements should be made more stringent and the system provided for by the abovementioned Regulation should be replaced, HAS ADOPTED THIS REGULATION: Article 1The standard quality of paddy rice for which the intervention price is fixed shall be defined as follows: (a) rice of a sound and fair marketable quality, free of odour; (b) moisture content: 14 % in 1996/97 and 13 % from 1997/98 onwards; (c) yield of wholly milled rice 63 % by weight in whole grains (with a tolerance of 3 % of clipped grains) of which a percentage by weight of wholly milled rice grains which are not of unimpaired quality: >TABLE>Article 2For the purposes of this Regulation, the definition of grains which are not of unimpaired quality shall be as shown in the Annex. Article 3Regulation (EEC) No 1423/76 is hereby repealed. References to Regulation (EEC) No 1423/76 shall be taken as references to this Regulation. Article 4This Regulation shall enter into force on 1 September 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1995For the CouncilThe PresidentL. ATIENZA SERNA (1) See page 18 of this Official Journal. (2) OJ No L 166, 25. 6. 1976, p. 20. Regulation as amended by Regulation (EC) No 3290/94 (OJ No L 349, 31. 12. 1994, p. 105). ANNEX DEFINITION OF GRAIN AND BROKEN GRAINS WHICH ARE NOT OF UNIMPAIRED QUALITY A. Whole grains: grains from which only part of the end has been removed, irrespective of characteristics produced at each stage of milling. B. Clipped grains: grains from which the entire end has been removed. C. Broken grains or broken rice: grains from which a part of the volume greater than the end has been removed. Broken grains include: - large broken grains (pieces of grain of a length not less than half that of a grain, but not constituting a complete grain), - medium broken grains (pieces of grain of a length not less than a quarter of the length of a grain but which are smaller than the minimum size of 'large broken grains'), - fine broken grains (pieces of grain less than a quarter of the size of a grain but too large to pass through a sieve with a mesh of 1,4 mm), - fragments (small pieces or particles of grain which can pass through a sieve with a mesh of 1,4 mm); split grains (pieces produced by a longitudinal split in the grain) come under this definition. D. Green grains: grains which are not fully ripened. E. Grains showing natural malformation: natural malformation means malformation, whether or not of hereditary origin, as compared with the morphological characteristics typical of the variety. F. Chalky grains: grains at least three-quarters of the surface of which looks opaque and chalky. G. Grains striated with red: grains showing longitudinal red striations of differing intensity and shades, due to residues from the pericarp. H. Spotted grains: grains showing a well-defined small circle of dark colour of more or less regular shape; spotted grains also include those which show slight black striations on the surface only; the striations and spots must not show a yellow or dark aureole. I. Stained grains: grains which have undergone, on a small area of their surface, an obvious change in their natural colour; the stains may be of different colours (blackish, reddish, brown); deep black striations are also to be regarded as stains. If the colour of the stains is sufficiently marked (black, pink, reddish-brown) to be immediately visible and if they cover an area not less than half that of the grain, the grains must be considered to be yellow grains. J. Yellow grains: yellow grains are those which have undergone, totally or partially, otherwise than by drying, a change in their natural colour and have taken on a lemon or orange-yellow tone. K. Amber grains: amber grains are those which have undergone, otherwise than by drying, a slight uniform change in colour over the whole surface; this change alters the colour of the grains to a light amber-yellow.